432 F.2d 1008
Robert J. WILKINSON, Appellant,v.UNITED STATES of America, Appellee.
No. 24338.
United States Court of Appeals, Ninth Circuit.
October 29, 1970.

York,x5. Sl9 -L
Appeal from the United States District Court for the District of Nevada; Roger D. Foley, Judge.
M. Gene Matteucci, of Brown & Matteucci, Las Vegas, Nev., for appellant.
Bart Schouweiler, U. S. Atty., Las Vegas, Nev., for appellee.
Before BARNES, ELY and KILKENNY, Circuit Judges.
PER CURIAM:


1
In this 28 U.S.C. § 2255 proceeding, the appellant claims that he was mentally incompetent at the time of his plea of guilty to a Dyer Act violation on August 12, 1966.


2
The district court held a hearing on the issues presented and found that appellant was mentally competent at the time of the commission of the crime, at the time of the entry of the plea of guilty and imposition of sentence and at the time of the hearing in the district court. Our examination of the record convinces us that there is ample evidence to support these findings. Likewise, the record supports the trial judge's finding that the appellant, in open court, waived his right to have the charge presented to the grand jury.

Affirmed.1


Notes:


1
 In reaching this conclusion, we have been compelled, independently, carefully to review the record. We invite the attention of appellant's appointed counsel to Harders v. California, 373 F.2d 839 (9th Cir. 1967)